Citation Nr: 0307120	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for chronic brain 
syndrome associated with trauma and post-traumatic stress 
disorder (PTSD), rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which 
confirmed and continued a 30 percent evaluation for the 
veteran's service-connected psychiatric disability, 
classified as chronic brain syndrome associated with trauma 
and PTSD.  

The veteran was afforded a personal hearing at the RO in 
October 1999.  A transcript of the hearing is included in 
claims file.  In December 2000, the Board remanded the case 
to the RO for additional development.  The case was returned 
to the Board in October 2002.  The veteran was scheduled for 
a personal hearing before a Member of the Board in March 2003 
but he failed to report.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.  

2.  The veteran's service-connected chronic brain syndrome 
associated with trauma and PTSD is manifested by occupational 
and social impairment with no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

3.  He has Alzheimer's disease, for which service connection 
has not been established that is medically held to produce 
most current symptoms.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic brain syndrome associated with trauma and PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 4.1, 4.2, 
4.7, and 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the August 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
the veteran has received specific reference to evidence that 
would be obtained by the Board and records that the veteran 
was asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board will proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The medical evidence also demonstrates that the veteran's 
service connected psychiatric disorder has been classified as 
chronic brain syndrome associated with trauma and PTSD.  His 
psychiatric disability is rated under 38 C.F.R. § 4.130, Code 
9411 for PTSD.  This code provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is warranted for 
psychiatric disability which is productive of occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for psychiatric disability 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A review of his service medical records reflects that in 
November 1944, the veteran was exposed to a heavy artillery 
barrage and was "blown out" of his trench and knocked 
unconscious for several hours.  He was subsequently 
hospitalized and his diagnoses included psychoneurosis, mixed 
type, severe, battle reaction; manifested by insomnia, battle 
dreams, battle reaction, anorexia, and occasional depressive 
feelings.  It was recommended that the veteran be separated 
from service due to his disabilities.  Service connection was 
granted for a psychoneurosis with residuals of brain 
concussion.  A 50 percent rating was initially assigned, and 
reduced to 30 percent in the 1950's.  That rating has been in 
effect for years.

VA outpatient treatment records dated from April 1997 to 
October 1997 generally show that the veteran was seen with 
diagnoses of dementia, senility and possible Alzheimer's 
disease.  His symptoms included memory deficits and 
occasional headaches.  A June 1997 record notes that his 
mood, sleep and appetite were good.  No signs of thought 
disorder were noted.  

On VA examination in December 1997, the diagnoses included 
mild PTSD and generalized anxiety disorder.  His Global 
Assessment of Functioning (GAF) score was 70.  The examiner 
indicated that the veteran suffered from mild psychiatric 
incapacity with symptoms of PTSD.  It was noted that 
generalized anxiety disorder and periods of depression lasted 
for no more than a few days and were likely related to the 
aging process.  The veteran related his symptoms to his 
military experiences.  It was noted that the veteran was not 
employed but did work into his 70's.  

A September 1997 VA neuropsychological consultation report 
notes that the veteran was referred for an evaluation of his 
cognitive functioning, particularly with regard to memory.  
His psychiatric history was noted as PTSD, in remission.  The 
veteran reported good sleep and appetite but stated that he 
often cried at night when he thought of the men in his 
company who were lost in the war.  The veteran conceded 
current difficulties in several areas of functioning which he 
attributed to age.  The diagnostic impression included mild 
dementia, likely secondary to Alzheimer's disease the 
examiner noted that prior head injury could be a risk factor 
for Alzheimer's disease.  

VA outpatient treatment records dated from June 1998 to July 
1999 reflect that the veteran was seen for dementia and 
Alzheimer's disease.  

During the October 1999 RO hearing, the veteran testified 
that he had no sleep difficulties and had social interaction 
with a few friends.  He said that during his prior employment 
he did not have any problems with supervisors.  He stated 
that he did not have problems then or currently with 
controlling his temper.  His wife related that the veteran 
had significant memory problems.  She said that the veteran 
frequently lost his temper.  

On VA examination in April 2001, it was noted that following 
his service injury, the veteran was diagnosed with a mixed 
type psychoneurosis and with post-concussion syndrome 
characterized by dizzy spells and headaches.  It was noted 
that the veteran had been diagnosed for the past three years 
with Alzheimer's disease and was only able to give a spotty 
past history.  The veteran related that his wife said that he 
was seemed occasionally to be disturbed by nightmares, but he 
was unable to remember any dreams.  He denied any intrusive 
memories, easy startle, social avoidance, or preoccupation 
with elements of war, secondary to his evolving dementia.  
The examiner indicated that in the context of the veteran's 
decline in cognitive functioning, any PTSD symptoms that may 
have been present in the past had resolved as he was unable 
to remember the traumatic events, let alone re-experience 
them vividly.  It was noted that the prominent presentation 
on examination was that of moderate dementia.  The examiner 
indicated that any post-traumatic brain syndrome that may 
have been related to his concussion was now completely masked 
by the moderate Alzheimer's type dementia.  It was noted that 
there was some literature suggesting a correlation between 
past trauma and the development of Alzheimer's disease but 
that a causal relationship had not been determined.  The 
veteran's overall functioning was severely impaired with 
impairments in social functioning, ability to care for 
himself, ability to provide for his daily needs and to fully 
participate in family life; he often does not remember his 
family members.  It was noted that such impairments were 
related to the progressive Alzheimer's disease and not the 
previously diagnosed PTSD and post-concussion syndrome.  No 
symptoms ascribable to either disorder were present on 
examination.  The diagnoses included Alzheimer's disease with 
moderate dementia; PTSD, by history, not currently active; 
brain trauma, with post-concussion syndrome, by history, 
symptoms not identifiable within the context of Alzheimer's.  
His GAF score was 30.  

On VA examination for housebound status or for regular aid 
and attendance conducted in March 2001, it was noted that the 
veteran required constant supervision and assistance with 
activities of daily living due to severe memory impairment.  
The examiner indicated that the veteran's memory impairment 
and need for home care assistance was directly related to his 
service-connected brain syndrome.  

On VA brain examination in April 2002, it was noted that the 
veteran had a 5-year history of Alzheimer's disease with a 
prior history of head trauma during service with ability to 
work for many years as a chrome plater.  It was noted that he 
worked without difficulty or mental impairment.  On physical 
examination, the veteran was oriented times one, with 
otherwise normal speech and general neurological examination.  
The diagnosis was moderate to severe dementia secondary to 
Alzheimer's disease, not secondary to military related 
trauma.  The examiner indicated that the veteran had no 
significant mental impairment until five years ago.  

On VA aid and attendance examination in April 2002, the 
diagnosis was dementia, Alzheimer's type, severe.  

On VA PTSD examination in April 2002, it was noted that the 
examiner who conducted the veteran's March 2001 housebound 
and aid and attendance examination was not aware that the 
veteran's service-connected brain syndrome was a post-
concussive syndrome and that it had not prevented the 
veteran's working until retirement at age 65.  It was noted 
that the range of symptoms for which the examiner was 
recommending aid and attendance were entirely related to his 
non-service-connected Alzheimer's disease.  The diagnoses 
included Alzheimer's disease with moderate dementia; PTSD, by 
history, not currently active; brain trauma with post-
concussive syndrome, by history, symptoms of which could not 
be identified within the context of the Alzheimer's disease.  
His GAF score was 30.  A board of two VA doctors concluded 
that the veteran's current level of impairment was related to 
his Alzheimer's disease, with moderate dementia and not to 
the post-concussive syndrome.  

It has been noted by some of the physicians that there is 
literature that there may be some correlation between 
Alzheimer's disease and brain trauma, but that a causal link 
has not been established.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's service-connected chronic brain syndrome associated 
with trauma and PTSD is most consistent with the currently 
assigned 30 percent disability evaluation and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran has a flattened affect, impaired 
abstract thinking, panic attacks, difficulty understanding 
complex commands, difficulty maintaining relationships, or 
circumstantial, circumlocutory, or stereotyped speech solely 
due to his service-connected psychiatric disorder.  The most 
recent VA examination shows that the veteran predominate 
symptoms are related to Alzheimer's disease with dementia.  
It was noted that any PTSD symptoms or post-concussion 
symptoms were completely masked by his Alzheimer's disease.  
In this regard, it is noted that the 2001 VA housebound and 
aid and attendance examination reflected that his memory 
impairment and need for home care assistance were directly 
related to his service-connected brain syndrome.  However, a 
board of two VA psychiatrists disputed this finding and 
concluded that the range of symptoms for which the examiner 
was recommending aid and attendance were entirely related to 
non-service-connected Alzheimer's disease.  In fact, it was 
noted that the veteran had no significant mental impairment 
until five years ago and his service-connected brain syndrome 
had not prevented the veteran from working until his 
retirement at age 65.  

While the Board acknowledges that the veteran's significant 
memory impairment, as well as impairment in social 
functioning, self-care and full participation in family life, 
no competent evidence demonstrates a link between the 
veteran's non-service-connected Alzheimer's disease with 
dementia and his service-connected chronic brain syndrome.  
While there may be a correlation, as noted, no causal link 
has been established, and the Alzheimer's has not been shown.  
Alzheimer's has not been service connected.  There is no 
showing that the service connected pathology has gotten 
worse.

In summary, the clinical evidence of record clearly 
demonstrates that the veteran does not experience the 
symptomatology consistent with a 50 percent disability 
evaluation.  Despite medical evidence of record indicating 
memory impairment, deficiencies in family relations and self-
care, it is clear that the veteran's symptomatology is almost 
entirely related to his non-service connected Alzheimer's 
disease.  VA examinations have noted that his PTSD was not 
currently active and post-concussion symptoms were not 
identifiable in the context of his Alzheimer's disease.  
Thus, the current evidence of record is insufficient to 
warrant an increased disability evaluation.  As such, an 
evaluation in excess of 30 percent is not warranted.  

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his chronic brain syndrome associated with trauma and 
PTSD, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic brain syndrome associated with trauma and PTSD is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

